Citation Nr: 0616608	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-22 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


REMAND

The veteran submitted his current claim in February 2003 and 
is seeking to establish entitlement to service connection for 
PTSD.  The veteran contends he experienced several stressful 
events that occurred during his period of service.  

The veteran submitted statements regarding his claimed 
stressors in December 2003 and June 2004.  He averred that at 
some point during the time period from June 1970 to August 
1970 his unit in Vietnam was under heavy rocket attack.  He 
said he was on guard duty at that time and he had no place to 
take cover.  He said he was unaware of the exact date on 
which the attack occurred but that it occurred at some time 
between the dates listed above.  He reported that he was a 
member of HHC 31st Combat Engineer Battalion, 20th Engineer 
Brigade.  The RO has made no effort to verify the veteran's 
claimed stressor.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.

A review of the claims file reveals that it does not appear 
that the veteran has been sent the necessary VCAA-type notice 
that relates directly to his claim for service connection for 
PTSD.  The Board notes that the RO sent the veteran a letter 
in July 2003 and advised him of the evidence/information 
required to substantiate his claim for entitlement to service 
connection.  However, the veteran has not been specifically 
informed of the type of information or evidence necessary to 
substantiate a claim for PTSD, which differs from the usual 
service connection claim, as well as which evidence VA would 
seek to provide and which information or evidence the 
appellant was expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board will 
remand the veteran's claims to ensure compliance with the 
enhanced duty-to-notify and duty-to-assist provisions of the 
VCAA.

Associated with the claims file were VA outpatient treatment 
records dated from March 2003 to February 2004.  The veteran 
was diagnosed with PTSD in June 2003.  The veteran reported 
that his stressors included exposure to rocket attacks, an 
attack on the convoy in which he was traveling, and riding in 
a convoy at night.  Examiners have provided a diagnosis of 
PTSD and major depression.  It not entirely clear which, if 
any, of his claimed in-service stressors can be properly 
attributed to his diagnosed PTSD.  Under the circumstances, 
he needs to be afforded an examination.  A remand is 
therefore required.

(The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).)  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2005).  
The veteran should be specifically 
told of the information or evidence 
he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim of 
service connection for PTSD.  
Specifically, the veteran should be 
told to submit detailed information 
regarding his claimed in-service 
stressor(s), including the dates, 
times, and locations of the claimed 
stressors, and the parties involved.  
38 U.S.C.A. § 5103(a) (West 2002).  
Among other things, the veteran 
should be told to submit any 
pertinent evidence in his 
possession.

2.  The RO should attempt to verify 
the occurrence of the veteran's 
claimed in-service stressors.  All 
agencies that might assist in this 
investigation should be contacted.  
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that 
effect should be placed in the 
claims file.  

3.  After completing all the 
development actions requested above, 
the veteran should be afforded a VA 
psychiatric examination.  The claims 
file should be reviewed by the 
examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed, but 
should specifically include 
psychological testing, including 
tests to determine whether the 
veteran in fact has PTSD.  The 
examiner should determine whether 
the diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and one 
or more of the in-service stressors 
reported by the veteran.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

